Case 4:08-cr-O0060-AW-MAF Document 81 Filed 11/25/20 Page 1 of 2

PROB 12C
FLNP(1/2013)

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

AMENDED Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Steven Krpata Case Number: 1129 4:08CR60-001
Name of Sentencing Judicial Officer: The Honorable Stephan P. Mickle, Chief U. S. District Judge

Date of Original Sentence: September 21, 2009

Count 1: Distribution and Receipt and Attempted Distribution and Receipt of Child
Original Offense: Pornography, 18 U.S.C. §§ 2252A(a)(2)(A) and 2252A(b)(1); and Count 2: Possession of
Child Pornography, 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2).

97 months imprisonment as to each of Counts | and 2, said terms to be served

Original Sentence: concurrently. A Life term of supervised release was imposed to follow imprisonment.

 

Type of Supervision: TSR Date Supervision Commenced: 8/30/2017
Assistant U.S. Attorney: Robert O. Davis Defense Attorney: Robert A. Harper, Jr.
PETITIONING THE COURT

(1 To issue a warrant
(1 To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number Nature of Noncompliance

I Violation of Mandatory Condition, by failing to refrain from violation of the law.
On or about October 2, 2019, in Cedar Key, Florida, the supervised releasee did
commit Video Voyeurism, contrary to Florida Statute 810.145.

2 Violation of Special Condition, by failing to refrain from contact in any form with
children under the age of 18. On or about October 2, 2019, the supervised releasee,
directly or indirectly, had contact with a child under the age of 18, by voyeuristically
recording and later viewing the recording of the minor child in a restroom at the
supervised releasee’s employment site.

U.S. Probation Officer Recommendation: A warrant was previously issued by the court on July 30, 2020.
This officer requests that the supervised releasee be brought before the court to explain why his term of
supervised release should not be revoked.

[] The term of supervision should be

 
Case 4:08-cr-O0060-AW-MAF Document 81 Filed 11/25/20 Page 2 of 2

Krpata, Steven

4:08CR60-001
Amended Petition for Warrant or Summons for Offender Under Supervision

Page 2
1 Revoked

(1 Extended for years, for a total term of years.

O The conditions of supervision should be modified as follows:

I declare under penalty of perjury that the foregoing is true and correct.
Executed on November 9, 2020
Cpe | Thom

Thomson, Dennis/
USS. Probation Officer

Se a
SL —<—<—=—

THE COURT ORDERS:
OC No Action.

|

C] The Issuance of a Warrant

CL] The Issuance of a Summons.

\

M Other- Serve OW Cou wl
Ko oe ee | At Tre \ ORK
A Darrvre Signature of Judicial Officer
CO 125 [ee2u

Date

Warrant/Summons Issued:

 

Date Deputy Clerk
